DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1 - 18 are pending in this application.

Priority

Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 10/11/2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
Applicant has cited an excessive number references on the IDS without indicating any significance or providing any explanation of relevance of any of the cited references. 
It is desirable to avoid the submission of long lists of documents if it can be avoided. Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff’d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).  Please see MPEP 2004.13.
Therefore, based on the current IDS submission, the examiner has considered the cited references searchable in USPTO databases, other patent office databases, and/or commercial patent and non-patent literature databases in the same manner the examiner has searched all prior art as indicated in the search history of record. Cited references not searchable in these databases will be considered independently. Based on these considerations, certain notations of the cited references are made.
Park et al. (U.S PG Publication No. 2017/0134609 A1) teaches determining whether to transmit connection request according to a number of packets and/or signal intensity.
Beatty (U.S PG Publication No. 2016/0127600 A1) is related to because it teaches pairing with a printer via BLE upon a request, even if the printer is powered off, running out of paper or battery. 
Ishii (U.S PG Publication No. 2015/0168906 A1) is related, but missing the pairing request, BLE and printing related information, because it teaches detecting or not the cover is open. 
Tredoux (U.S PG Publication No. 2014/0071471 A1) teaches a printing apparatus configured to pair with an external device; said printing apparatus includes a printing engine and an input/output device configured to communicate wirelessly with said external device in which can be paired with said printing apparatus; and a detector means configured to detect changes in an open drawer, a sheet being inserted or a document handler being raised; and a controller configured to control said printing engine to print on a paper/sheet.
Murayama (U.S PG Publication No. 2007/0201389 A1) is a general background reference covering a mobile terminal pairing to a printer, and then pairing information is printed. 

Specification 

The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 - 18 of instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 – 6, 9 – 16, 19 and 20 (Patent No. 11,165,928 B2, cited again in the PTO-892 for Double Patenting).

Although the claims at issue are not identical, they are not patentably distinct from each other because: The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
It is clear that all the elements of the parent claim 1 is to be found in instant claim (as the parent claim 1 fully encompasses the instant claim 1).
The difference between the instant application claims 1 and 10 and the parent claims 1 and 11 lies in the fact that the parent claims includes many more elements (e.g., an operating switch including a feed switch for conveying the paper of the roll paper; or print pairing-related information when printing by the print mechanism is possible after a power of the printer turns on, etc.) and is thus much more specific and the instant application claims are broader since it’s not claiming the aforementioned elements, for example. Also, it appears the claim 2 is within independent claim 1. Thus, the invention of claim 1 and 11 of the parent claims are in effect a “species” of the “generic” invention of the instant applicant claims  1 and 10.
It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since parent application claim 1  and 11 are anticipated by claims 1 and 10 of the instant application, it is not patentably distinct from claims 1 and 10 the instant claims.
Below is a side-by-side comparison (bolded where significant different, and underlined where limitation is mentioned somewhere): 
Instant Application 17/498,187
Patent No. 11,165,928 B2
Claim 1
A printer comprising: 
a cover configured to be opened or closed; 
a conveyance mechanism configured to convey a paper of a roll paper; 
a print mechanism configured to print on the paper of the roll paper; 
an operating switch configured to be inputted; 
a wireless communicator configured to communicate wirelessly with an external device; and 
a controller configured to control the print mechanism to print pairing-related information when the operating switch is inputted, 

wherein the controller is configured to pair with the external device based on Bluetooth.
Claim 1
A printer comprising: 
a cover configured to be opened or closed; 
a conveyance mechanism configured to convey a paper of a roll paper; 
a print mechanism configured to print on the paper of the roll paper; 
an operating switch including a feed switch for conveying the paper of the roll paper; 
a wireless communicator configured to communicate wirelessly with an external device; and 
a controller configured to control the print mechanism to print pairing-related information when printing by the print mechanism is possible after a power of the printer turns on, 
wherein the controller pairs with the external device based on Bluetooth when the operating switch is inputted and/or when the cover is opened. 
Claim 2
The printer according to claim 1, wherein the pairing-related information is printed after power of the printer is turned on.  
Claim 2
The printer described in claim 1, wherein the pairing-related information is printed after the power of the printer turns on and after the operating switch is inputted.  
Claim 3
The printer according to claim 1, wherein the pairing-related information includes an address related to Bluetooth pairing.  
Claim 3
The printer described in claim 1, wherein the pairing-related information includes address related to Bluetooth pairing.  
Claim 4
The printer according to claim 1, wherein the controller pairs with the external device during a specific time.  
Claim 4
The printer described in claim 1, wherein the controller pairs with the external device during a specific time after the operating switch is inputted and/or after the cover is opened.  
Claim 5
The printer according to claim 4, wherein the controller does not pair with the external device after the specific time has passed.
Claim 5
The printer described in claim 4, wherein the controller doesn't pair with the external device after the specific time has passed.  
Claim 6
The printer according to claim 1, wherein the controller does not pair with the external device when the controller is in a first mode, and wherein the controller pairs with the external device when the controller is in a second mode,
the controller changes from the first mode to the second mode when the power of the printer is turned on.  
Claim 6
The printer described in claim 1, wherein the controller doesn't pair with the external device in a first mode, pairs with the external device in a second mode, and 
changes from the first mode to the second mode when the operating switch is inputted and/or when the cover is opened.  
Claim 7
The printer according to claim 1, wherein the controller does not pair with the external device when the controller is in a first mode, and wherein the controller pairs with the external device when the controller is in a second mode, the controller changes from the first mode to the second mode when the operating switch is inputted.  


Combination between claims 2 and 6.
Claim 8
The printer according to claim 1, wherein the controller changes an authentication method according to an authentication method that the external device can use. 
Claim 9
The printer described in claim 1, wherein the controller changes an authentication method according to an authentication method which the external device can use.  
Claim 9
The printer according to claim 1, wherein the printer further comprises a cutter mechanism configured to cut the paper of the roll paper, and the printing mechanism is a thermal line head forming dots on the paper of the roll paper.  
Claim 10
The printer described in claim 1, wherein the printer further comprising a cutter mechanism configured to cut the paper of the roll paper, and the printing mechanism is a thermal line head forming dots on the paper of the roll paper.  

Claim 10
A control method of a printer, the printer comprising 
a cover configured to be opened or closed,

a conveyance mechanism configured to convey a paper of a roll paper, 
a print mechanism configured to print on the paper of the roll paper, 
an operating switch configured to be inputted, and 

a wireless communicator configured to communicate wirelessly with an external device, the control method comprising: 
printing pairing-related information when the operating switch is inputted; and 

pairing with the external device based on Bluetooth.  
Claim 11
A control method of a printer, the printer comprising 
a cover configured to be opened or closed, 
a conveyance mechanism configured to convey a paper of a roll paper, 
a print mechanism configured to print on the paper of the roll paper, 
an operating switch including a feed switch for conveying the paper of the roll paper, and 
a wireless communicator configured to communicate wirelessly with an external device, the control method comprising: 
printing pairing-related information when printing by the print mechanism is possible after a power of the printer turns on, 
pairing with the external device based on Bluetooth when the operating switch is inputted and/or when the cover is opened.  
Claim 11
The control method according to claim 10, further comprising printing the pairing- related information after power of the printer is turned on.  
Claim 12
The control method described in claim 11, wherein the pairing-related information is printed after the power of the printer turns on and after the operating switch is inputted.  
Claim 12
The control method according to claim 10, wherein the pairing-related information includes an address related to Bluetooth pairing.  
Claim 13
The control method described in claim 11, wherein the pairing-related information includes address related to Bluetooth pairing.  
Claim 13
The control method according to claim 10, further comprising pairing with the external device during a specific time.  
Claim 14
The control method described in claim 11 including, pairing with the external device during a specific time after the operating switch is inputted and/or after the cover is opened.  
Claim 14
 The control method according to claim 13, further comprising not pairing with the external device after the specific time has passed.
Claim 15
The control method described in claim 14 including, not pairing with the external device after the specific time has passed.  
Claim 15
The printer according to claim 10, further comprising not pairing with the external device when in a first mode, and pairing with the external device when in a second mode, changing from the first mode to the second mode when power of the printer is turned on.  
Claim 16
The control method described in claim 11 including, not pairing with the external device in a first mode, pairing with the external device in a second mode, and changing from the first mode to the second mode when the operating switch is inputted and/or when the cover is opened.  

Claim 16
The printer according to claim 10, further comprising not pairing with the external device when in a first mode, and pairing with the external device when in a second mode, changing from the first mode to the second mode when the operating switch is inputted.  


Combination between claims 12 and 16.
Claim 17
The control method according to claim 10, further comprising changing an authentication method according to an authentication method that the external device can use.  
Claim 19
The control method described in claim 11 including, changing an authentication method according to an authentication method which the external device can use.  

Claim 18
The printer according to claim 10, wherein the printer further comprises a cutter mechanism configured to cut the paper of the roll paper, and the printing mechanism is a thermal line head forming dots on the paper of the roll paper.  
Claim 20
The printer described in claim 11, wherein the printer further comprising a cutter mechanism configured to cut the paper of the roll paper, and the printing mechanism is a thermal line head forming dots on the paper of the roll paper.  



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN M GUILLERMETY whose telephone number is (571)270-3481. The examiner can normally be reached 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY Q TIEU can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN M GUILLERMETY/               Primary Examiner, Art Unit 2674